Citation Nr: 0825248	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
third finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Regional Office (RO) that denied service connection for 
residuals of a left third finger injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for residuals of a left third finger 
injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that while working 
as a combat engineer in service, his left hand was pinned 
under a revolving piece of a bridge and his left third finger 
was crushed.  He stated that as a result of this injury, the 
top of the left third finger was amputated.  The veteran 
reported that he was treated in service by Dr. Diaz at the 
Army DeWitt Hospital in Fort Belvoir.  He contends that his 
current left third finger deformity is a residual of the 
injury in service.

The veteran's DD form 214 reflects that he worked as a combat 
engineer in service.  Service treatment records do not 
reflect any findings of a left third finger injury or 
deformity.  However, the veteran submitted a service 
treatment report from December 1964 which notes that the 
veteran was treated by Dr. Diaz for an orthopedic injury that 
occurred in the line of duty.  He was put on light duty at 
the time. 

Since the record reflects lay evidence of an injury to the 
left third finger in service, medical evidence of an 
orthopedic injury in service and the veteran reports a 
current deformity of the left third finger, the Board finds 
that a VA examination is necessary in order to determine the 
current nature of the residuals of a left third finger injury 
and obtain an opinion as to whether the veteran's current 
disability is related to his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board also notes that the veteran was represented by the 
Disabled American Veterans during his personal hearing before 
the Board and since that time, but no VA Form 21-22 is of 
record.  On remand, such document should be associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the VA Form 21-22 authorizing 
the Disabled American Veterans as the 
veteran's representative with the claims 
file.

2.  The veteran should be afforded an 
examination to determine the nature and 
extent of any current residuals of a left 
third finger injury to include any residual 
scars or deformities, and to provide an 
opinion as to whether this condition is more 
likely, less likely, or at least as likely as 
not the result of the injury in service.  The 
examiner should include a discussion as to 
whether any current findings are consistent 
with the injury as described by the veteran.  
All necessary tests should be performed.  The 
examination report should include a detailed 
account of all symptomatology found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  A 
rationale for any opinion expressed should be 
set forth.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
